Citation Nr: 0707783	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-29 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating higher than 50 percent for major 
depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active duty for training from November 1975 
to March 1976 and active service from April 1981 to September 
1984.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2003 rating decision of the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which continued a 30 percent rating.  The veteran 
perfected an appeal of that decision.

The veteran applied for an increased rating in December 2000.  
A February 2001 rating decision allowed an increase from 10 
percent to 30 percent for her acquired mental disorder, 
effective July 2000.  A February 2001 RO letter informed her 
of that decision.  In a March 2001 statement (VA Form 21-
4138), she requested reconsideration of the February 2001 
decision.  A fair and liberal reading of her March 2001 
statement does not reveal any words that might reasonably be 
read as expressing an intent to file a notice of disagreement 
(NOD).  See 38 C.F.R. § 20.201(2006); Durr v. Nicholson, 400 
F.3d 1375, 1380 (Fed. Cir. 2005); Stokes v. Derwinski, 1 Vet. 
App. 201, 203 (1991); see also Beyrle v. Brown, 9 Vet. App. 
24, 28 (1996).  A June 2001 rating decision continued the 30 
percent rating, and an August 2001 RO letter informed the 
veteran of the decision.

The claims file contains no evidence that the August 2001 RO 
letter failed to reach the veteran and postal authorities 
returned it to VA.  Neither is there any evidence she 
appealed the February 2001 or June 2001 rating decision.  
Thus, those decisions became final and binding on the 
veteran.

Her current claim was received in August 2002.  The June 2003 
rating decision also continued the 30 percent rating, and 
that it is the decision currently on appeal before the Board.  
See 38 C.F.R. § 20.202 (2006).  A July 2004 rating decision 
allowed an increased rating from 30 percent to 50 percent, 
effective January 2001, and the veteran has continued her 
appeal for an even higher rating.  See AB v. Brown, 6 Vet. 
App. 35 (1993).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claims and fulfilled the duty to assist her 
in developing that evidence.

2.  The veteran's acquired mental disorder manifests with 
mood and sleep disturbance, depression, and memory 
impairment, resulting in no worse than occupational and 
social impairment with reduced reliability and productivity.  
Psychotic symptoms have not been manifested.  She maintains 
full employment.  Global Assessment of Functioning (GAF) is 
60.


CONCLUSION OF LAW

The requirements for a rating in excess of 50 percent for 
major depressive disorder are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9434 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate her 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a claim: veteran status, existence of 
a disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, the VCAA notice requirements may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in a July 2005 letter, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or to 
submit any further evidence that was relevant to the claim.  
As her claim was certified to the Board prior to the 
Dingess/Hartman decision, she was not informed how disability 
evaluations and effective dates are determined and the type 
evidence that impacts those determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, and VA outpatient treatment 
records from the facilities identified by the veteran.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, as reflected in her July 
2005 response to the VCAA notice letter which directed the RO 
to certify her appeal to the Board, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.

The Board notes that there was no readjudication of the 
veteran's claim after issuance of the July 2005 VCAA letter.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
Nonetheless, the Board finds that any error in the sequence 
of events is not shown to have any effect on the case or to 
cause injury to the claimant or to have deprived her of her 
right to meaningfully participate in the adjudication of her 
claim.  This is shown by the fact that she did respond to the 
VCAA letter and made no additional requests but directed her 
appeal be sent to the Board.  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for a rating higher than 50 
percent, and the RO assigned a retroactive effective date for 
the increase allowed, any question related to the effective 
date to be assigned is rendered moot.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Historically, a July 1985 rating decision granted service 
connection for a nervous condition then diagnosed as bipolar 
disorder, in remission.  A September 2000 rating decision 
reclassified the veteran's disability as schizophrenia, 
undifferentiated type.  Consistent with later diagnoses, the 
June 2003 rating decision now on appeal reclassified the 
veteran's acquired mental disorder as a major depressive 
disorder.

Applicable legal standard

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Current rating evaluations of mental disorders include 
consideration of the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), 38 C.F.R. § 4.130, but the VA rating criteria govern the 
overall evaluation.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442-44 (2002).  An evaluation of the disability level of 
a mental disorder is based on the total evidentiary picture 
of the appellant's occupational and social impairment.  
Further, social impairment is not the sole criterion on which 
an evaluation is based.  38 C.F.R. § 4.126(a), (b).  Further, 
applicable rating criteria are applied via an overall 
assessment of the veteran's disability picture.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Analysis

As set forth above, the July 2004 rating decision increased 
the veteran's rating from 30 percent to 50 percent.  In a 
June 2005 statement, she stated that she sought a 70 percent 
evaluation, as that would satisfy her.

The rating criteria for mental disorders are set forth in 
38 C.F.R. § 4.130.  A mental disorder which produces 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants an evaluation of 50 percent.  Id., 
Diagnostic Code 9434.

A 70 percent evaluation applies when a veteran's occupational 
and social impairment reflects deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.  Id.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants an evaluation of 100 percent.  Id.

At the October 2002 examination, the veteran reported that 
she still worked for the U.S. Postal Service, where she had 
worked since 1986.  She worked the night shift until she was 
switched to day shift in 2001.  She lived with an aunt and 
her brother.  The veteran denied having ever experienced 
either visual or auditory hallucinations or other symptoms 
consistent with schizophrenia.  Her principal complaints, as 
noted by the examiner, were that she had experienced 
decreased memory and increased confusion during the prior few 
months.  The veteran also reported having experienced 
frequent depression, primarily due to her memory failures, 
persistently irritable mood, sleep disturbance, increased 
appetite-especially when irritated, persistent fatigue, 
feelings of worthlessness and occasional feelings of 
hopelessness.

The Board finds that the veteran's major depressive disorder 
more nearly approximates a 50 percent evaluation than 70 
percent, or higher.  While the veteran's depressive disorder, 
in certain aspects, has mildly approached deficiencies in 
judgment or thinking, it has not been due to symptoms such as 
suicide ideation or obsessive rituals that has interfered 
with her daily routine.  As is immediately apparent from the 
examination report, the veteran's disorder has not really 
manifested symptomatology to meet or approximate the 70 
percent criteria, especially in light of her denial of any 
psychotic symptomatology.  38 C.F.R. § 4.7.

The examiner at the 2002 examination noted that, contrary to 
the veteran's report of memory problems of only a few months 
duration, her records documented memory complaints back to at 
least September 2000, and those complaints prompted a 
neuropsychological evaluation.  That July 2002 evaluation was 
assessed as showing a mild to moderate cognitive dysfunction 
due to her mental disorder more so than secondary to her 
status post-head trauma.  Parenthetically, the Board notes 
that the increase allowed by the February 2001 rating 
decision was based on the veteran's report of her symptoms of 
increased memory failure.

The examiner observed in the mental status examination 
portion of the 2002 examination that the veteran was alert, 
oriented, and cooperative throughout the examination, and 
that she was adequately dressed-though she appeared somewhat 
disheveled in terms of her grooming.  There were no abnormal 
movements, and her affect was generally neutral, with 
occasional smiling that was slightly inappropriate to content 
at times.  Her speech was within normal limits, but her 
thought process was at times somewhat vague and obscure with 
slight circumstantiality verging on loosening of association 
on occasion.  The veteran's thought content, however, was 
essentially unremarkable.  As already noted, the veteran 
denied having experienced any visual or auditory 
hallucination either in the past or the present.  She also 
denied delusional ideation, and the examiner noted no 
evidence of overt delusions.  Her insight and judgment 
appeared fair.

A multiaxial diagnosis was assessed, see DSM-IV, p. 37, with 
an Axis I diagnosis of major depressive disorder, recurrent, 
moderate; and, on Axis V, the examiner assessed a GAF of 60.  
The examiner noted the veteran's continued depression and 
memory disturbance, but observed that her psychiatric 
symptoms produced moderate impairment, and that her 
impairment had not significantly increased since her last 
assessment.

The examiner found the veterans' then current impairment 
mild, as reflected in the GAF of 60.  The GAF considers 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  Id., p. 46.  
Further, a GAF of 60 is at the highest end of the range of 51 
to 60, which indicates moderate symptoms or moderate 
difficulty in social or occupational functioning.  Id., p. 
47.

A review of the veteran's VA outpatient treatment records 
reflect that her symptoms essentially continued at the level 
documented at the 2002 examination.  Notes from her group 
counselling sessions for 2002 into 2003 state that she had 
become comfortable with the group, and she shared that she 
felt depressed and wanted to avoid people.  In July 2003, she 
appeared depressed, and she was prescribed Wellbrutin 100 mg 
four times a day.

The Board also notes that the outpatient records document 
instances of the veteran's increased depression in reaction 
to increased stress at her workplace, primarily due to her 
relationship with a new supervisor.  Mental health notes 
dated from March 2005 to June 2005 state that the veteran 
remained motivated to work, but a reduced workload was 
suggested and requested to avoid exacerbation of her 
psychiatric state.  The April 2005 note reflects that 
primarily her physical condition was in issue, as the veteran 
had sustained an injury when a case or box fell on her.  The 
veteran reported anger because her manager accused her of not 
trying to avoid the box.  During this time frame, she was 
being treated, including physical therapy, for the back 
injury she sustained at work.

Thus, the overall evidence shows the veteran to meet or 
approximate her current 50 percent rating.  Now, the Board 
notes a September 2003 mental health note in the outpatient 
records that documents a GAF of 45.  The note, however, is 
inconsistent with the other entries before and after it and-
strangely, has a signature block dated in February.  More 
important, though, is the fact that the note quotes incidents 
the veteran reported having experienced during her active 
service-incidents that resulted in her receiving in-patient 
psychiatric treatment.

Further supporting the Boards determination is that the 2002 
examination report, as well as the group counselling notes, 
document that the veteran attends church regularly, and she 
still resided with her aunt and brother.  In addition to the 
psychotic symptoms discussed above, the criteria for a 70 
percent rating include the inability to form and maintain 
work and personal relationships.  While the veteran's work 
and social skills are impaired, as indicated by her conflicts 
with her manager and occasional desire to isolate, her 
depressive disorder has not suppressed her ability to form 
and maintain work and social relationships.  She works full 
time and maintains family and church relationships, which 
shows she maintains the ability to function independently, 
and her disorder does not manifest impairment in impulse 
control, spatial disorientation, or the other serious 
impairments of the 70 percent rating criteria.

Thus, the Board is constrained to find that a 70 percent or 
higher rating has not been more nearly approximated.  
38 C.F.R. § 4.7.  Since, for these reasons and bases, the 
preponderance of the evidence is against the claim for an 
increased rating, there is no reasonable doubt to resolve in 
the veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

Entitlement to a rating higher than 50 percent for major 
depressive disorder is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


